Per Curiam.

Section 53 of the New York City Rent, Eviction and Rehabilitation Regulations sets forth the procedures to be followed in proceedings to evict a tenant. The landlord’s failure to allege and prove compliance with the mandatory provisions thereof rendered its application fatal. (Grant v. Morris, 18 A D 2d 896.) This section may neither be waived by the parties nor can their consent confer jurisdiction (Ferber v. Apfel, 113 App. Div. 720, 723).
Final judgment should be reversed, with $30 costs, and final judgment directed in favor of tenants dismissing the petition, without prejudice.
Concur — Streit, J. P., Hofstadter and Tilzer, JJ.
Final judgment reversed, etc.